Citation Nr: 1532057	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dermatofibrosarcoma protuberans, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a partial amputation of the right lower extremity.  

3.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine, to include as secondary to dermatofibrosarcomas protuberans.  

4.  Entitlement to service connection for a disability of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from June 1984 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2015.  A written transcript of this hearing, as well as additional VA treatment records, have been associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  This evidence has been reviewed and considered in conjunction with the following Remand.

The issues of entitlement to service connection for dermatofibrosarcoma protuberans, partial amputation of the right leg, degenerative arthritis of the thoracolumbar spine and a disability of the right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for dermatofibrosarcoma protuberans was denied in a June 2008 Board decision; the Veteran did not appeal this decision and it is final.  

2.  New and material evidence has been submitted and the claim of entitlement to service connection for dermatofibrosarcoma protuberans is reopened.  


CONCLUSIONS OF LAW

1.  The June 2008 Board decision denying the Veteran's claim of entitlement to service connection for dermatofibrosarcoma protuberans is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received and the claim of entitlement to service connection for dermatofibrosarcoma protuberans is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, by reopening the Veteran's claim of entitlement to service connection for dermatofibrosarcoma protuberans, the Board is granting in full this aspect of the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

For historical purposes, VA originally received a claim of entitlement to service connection for dermatofibrosarcoma protuberans from the Veteran in September 2002.  This claim was subsequently denied in a September 2003 rating decision and a November 2004 statement of the case (SOC).  The Veteran appealed this decision to the Board in January 2005, and in May 2007, the Veteran's claim was remanded to the RO for additional evidentiary development.  Following the completion of this additional development, the Veteran's claim was subsequently denied by the Board in June 2008.  The Veteran did not appeal this denied to the United States Court of Appeals for Veterans Claims (Court), and as such, the June 2008 Board decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final as well.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

In September 2008, the Veteran submitted a statement that was treated as a request to reopen her previously denied claim of entitlement to service connection for dermatofibrosarcoma protuberans.  This claim was subsequently denied in a March 2009 rating decision.  Specifically, the Veteran's claim was denied because the evidence of record failed to reflect that this condition manifested during, or as a result of, active military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact, or, further trigger VA's duty to assist.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for dermatofibrosarcoma protuberans has been submitted by the Veteran.  The Veteran testified in March 2015 that she first noticed something wrong with her right leg in approximately 1985 during her first duty station.  Specifically, she indicated that she noticed a small bump on the lower right leg.  As the Veteran had begun shaving her legs at this time, she assumed it was an ingrown hair and did not seek further treatment.  She further testified that she was also exposed to chemicals while washing aircraft.  She continued to have a bump on her right leg, and the record reflects that this was diagnosed as dermatofibroma in October 1990.  

In summary, the Veteran has submitted lay evidence of symptomatology during military service that continued until her post-service diagnosis.  As this directly addresses the reason for the previous denial, it is material.  The claim of entitlement to service connection for dermatofibrosarcoma protuberans is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for dermatofibrosarcoma protuberans is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran also submitted a December 2010 SSA decision finding that he was disabled, in part, due to his dermatofibrosarcoma protuberans.  While SSA records prior to June 2007 have been associated with the record, the VA must also obtain records associated with the December 2010 decision.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

The Veteran should also be scheduled for a VA examination before an oncologist regarding the etiology of her dermatofibrosarcoma protuberans of the right leg, to include the subsequent partial amputation for treatment.  The Veteran has asserted that she first noticed a bump on her right lower extremity during military service, that she was exposed to chemicals while washing aircraft during military service, that she suffered from excessive sunburns and that a private physician informed her that due to the slow moving nature of dermatofibrosarcoma protuberans, it was possible that this condition began during active military service.  The examiner is asked to review and consider all of the evidence of record, including that noted in the preceding sentence, and opine as to whether it is at least as likely as not that her post-service diagnosis of dermatofibrosarcoma protuberans manifested during, or as a result of, active military service.  

Finally, the Veteran has also asserted that he is entitled to service connection for a disability of the right hip.  This claim was denied in a May 2011 rating decision.  A timely notice of disagreement was received from the Veteran in August 2011, but the record does not reflect that he was ever issued a statement of the case regarding this issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or a notice of disagreement is withdrawn by an appellant or his representative, the RO must prepare a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  



Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits since June 2007, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask her to provide VA with any additional medical evidence related to her claim, including any statements from Dr. Sadurski linking her dermatofibrosarcoma protuberans to military service.  If the Veteran does not have copies of any such evidence, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran is also to be scheduled for a VA examination before an oncologist regarding the etiology of her dermatofibrosarcoma protuberans.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  All indicated tests and studies are to be performed, and the examiner is asked to address the following:

Is it at least as likely as not that the Veteran's dermatofibrosarcoma protuberans manifested during, or as a result of active military service.

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions that she first noticed a "bump" on her right lower extremity while on active duty.

The examiner should also consider and discuss the Veteran's assertions that she was told by a Dr. Sadurski that this was a slow moving cancer that could have begun during military service.  

Finally, the examiner should consider and discuss the Veteran's assertions of chemical exposure while washing aircraft during service, as well as extended exposure to the sun.  

A complete rationale must be offered for all opinions provided.  

4.  If, and only if, service connection is deemed warranted for the Veteran's dermatofibrosarcoma protuberans, then she should be scheduled for a VA examination before an appropriate physician regarding the etiology of her degenerative joint disease of the thoracolumbar spine.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  All indicated tests and studies are to be performed, and the examiner is asked to address the following:

Is it at least as likely as not that any disability of the thoracolumbar spine was either caused by, or, aggravated by, her dermatofibrosarcoma protuberans.  

A complete rationale must be offered for all opinions provided. 

5.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to service connection for a right hip disability.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

6.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

7.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


